DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This communication is in response to the Preliminary Amendment filed on 12/04/2019. Claims 1-40 were filed originally. Applicant cancelled claims 17-40. Claims 1-16 are not pending.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 10/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because the specification discloses that media playback circuitry “transmits 738 the retrieved media data to audio output circuitry 716 and video output circuitry 718 for output 740, 732”, (para. 51). However, Fig. 7 illustrates that media playback circuitry transmits 738 only to Audio Output Circuitry 717 for output 740 and does not illustrate transmitting 738 to Video Output Circuitry 718.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9, These claims recite the limitation “… searching for content related to a subject of a portion of video of content,” (emphasis added). Although this limitation is in the preamble, the use of the term “content” twice creates unnecessary confusion and makes further limitations unclear and thus indefinite, The examiner recommends amending the first recitation of “content” to “information” or any similar term.
These claims further recite the limitations “identifying … an action signature corresponding to each motion of a plurality of motions …” (emphasis added). It is unclear what the scope of a “motion” is. In other words, where does one “motion” end and another “motion” start? Thus, the term “motion” is an arbitrary delineation of the video content. Thus, it is further impossible to know how many signatures are required motion of a plurality of motions. Therefore, this limitation is indefinite.
Claim 1 recites the limitation “determining an identifier of the subject of the action signature represented by the selected icon” in line 13.  There is insufficient antecedent basis for this limitation in the claim.
The dependent claims 2-8 and 10-16 do not remedy these deficiencies and are likewise rejected.
As noted above, there are issues with indefiniteness which lead to the examiner being unable to ascertain the true scope of the claims. In the interest of compact prosecution, the examiner has conducted a full search and presents the following findings. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-11, 14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sekar et al. (US 20190289359 A1) hereafter referred to as “Sekar”.

Regarding Claims 1 and 9 (Original), Sekar teaches a method for searching for content related to a subject of a portion of video of content (abstract; 0042-0043 and 0078-0095; Figures 1, 3, 12 and 14), the method comprising: 
identifying, during playback of the content, an action signature corresponding to each motion of a plurality of motions in the video of the content (0050-0052 and 0078-0095; Figures 3, 12 and 14); 
storing, for each action signature, a start timestamp at which the respective motion corresponding to the respective action signature begins, an end timestamp at which the respective motion corresponding to the respective action signature ends, and an identifier of the respective action signature (0050; Figure 3; wherein the video library 112  stores video contents with respective action signatures 314 with start time stamp 304 and end time stamp 306 for each segment 301(1) to 301(k) with respective segment ID 302); 
0055, 0048; Figure 2;  pause ‘input/output (I/O) interfaces 204’, ‘input device(s) 214’); 
generating for display a plurality of icons, each icon of the plurality of icons representing a respective action signature (0055-0058; Figure 5); 
receiving a selection of an icon of the plurality of icons (0057-0058 and 0062; Figure 5;’519’ and ‘530’); 
determining an identifier of the subject of the action signature represented by the selected icon (0051; Figure 3; ‘segment identifier 302’ for each of the ‘segments 301(1) to 301(k)’); 
retrieving a plurality of search strings, each search string of the plurality of search strings including the identifier of the subject (0072 and 0074); and 
generating for display a search interface including the plurality of search strings (0056-0057, 0060 and 0069; Figures 5, 6 and 11).
System claim 9 is drawn to the system corresponding to the method of using same as claimed in claim 1. Therefore, system claim 9 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used above.

Regarding Claims 2 and 10 (Original), Sekar teaches the method of claim 1, wherein determining an identifier of the subject of the action signature represented by the selected icon comprises: 
accessing metadata of the content (0049; Figure 1; “Each content data file 116 includes content data or metadata for its respective video data file 114.”); and 
0050; Figure 3; “As can be seen from the example of FIG. 3, the content data included in a content data file 116 provides meta-data that corresponds to the video content of the respective video data file 114. In the example of FIG. 3, the content data for a video is broken up into K video segments 301(1) to 301(K) that are each labelled by a respective segment ID 302. Each segment 301(1) to 301(K) is associated with a start time 304 and an end time 306 of the video data (time fields are shown as hours: minutes: seconds: microseconds in the example of FIG. 3).”).
System claim 10 is drawn to the system corresponding to the method of using same as claimed in claim 2. Therefore, system claim 10 corresponds to method claim 2 and is rejected for the same reasons of anticipation as used above.

Regarding Claims 3 and 11 (Original), Sekar teaches the method of claim 1, wherein retrieving a plurality of search strings comprises: 
transmitting a query to a database, the query comprising the identifier of the subject (0056 and 0063; Figure 5; wherein the pause request generate identifier of the subject, i.e., the actor or actress info and the like); and 
receiving, in response to the query, the plurality of search strings (0056; Figure 5; “As shown in FIG. 5, in one example, a user can select one of the actors (for example by using a touch screen input or other on-screen navigation interface to select the actor's thumbnail image 504(1) or 504(2)) to get additional information about the actor displayed on pause screen UI 500. In the illustrated embodiment, as shown by the bold oval around the headshot of thumbnail image 504(1), the user has selected the actor "Hou JianHua", causing the video viewer 104 to display in the pause screen UI 500 supplementary content information 514 in the form of a bio for the selected actor.”).
System claim 11 is drawn to the system corresponding to the method of using same as claimed in claim 3. Therefore, system claim 11 corresponds to method claim 3 and is rejected for the same reasons of anticipation as used above.

Regarding Claims 6 and 14 (Original), Sekar teaches the method of claim 1, wherein the search interface is generated for display as an overlay over the content (0048 and 0056; Figures 2 and 5; “[0048] In FIG. 2, the optional input device(s) 214 (e.g., a keyboard, a mouse, a microphone, a touchscreen integrated into or overlayed on a display device 218, and/or a keypad) and optional output device(s) 216 (e.g., a display device 218, a speaker and/or a printer) are shown as external to the processing system 200.” And “[0056] An example of a pause screen UI 500 rendered by video viewer 104 on user equipment 102 during block 410 in response to receipt of a pause request is illustrated in FIG. 5. As shown in FIG. 5, the UI background display 502 shows an image from the video frame (shown in dotted lined in FIG. 5 and referred to as the "paused image") that was displayed in the UI at the time that the pause request occurred. The pause screen UI 500 also shows some of the content data for the displayed segment overlayed on the image of background display 502.”). 
System claim 14 is drawn to the system corresponding to the method of using same as claimed in claim 6. Therefore, system claim 14 corresponds to method claim 6 and is rejected for the same reasons of anticipation as used above.

Regarding Claims 8 and 16 (Original), Sekar teaches the method of claim 1, wherein the selection of the icon comprises a tap on a touchscreen interface (0048 and 0060; Figure 2 and 6). 
System claim 16 is drawn to the system corresponding to the method of using same as claimed in claim 8. Therefore, system claim 16 corresponds to method claim 8 and is rejected for the same reasons of anticipation as used above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sekar as applied to claims 1 and 9 above, and in view of Israel et al. (US 20050182792 A1) hereafter referred to as “Israel”.

Regarding Claims 4 and 12 (Original), Sekar teaches the method of claim 3, wherein the database includes 0062-0063, 0072 and 0074; Figures 5-8 and 11), but failed to teach the database includes common and/or most common search strings containing the identifier of the subject.
Israel, in the same field of endeavor, shows that the database includes common search strings, and wherein the plurality of search strings comprises the most common search strings containing the identifier of the subject (0048 and 0049; Figure 7) is known.

System claim 12 is drawn to the system corresponding to the method of using same as claimed in claim 4. Therefore, system claim 12 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used above.

Regarding Claims 5 and 13 (Original), Sekar teaches the method of claim 3, wherein the database includes 0062-0063, 0072 and 0074; Figures 5-8 and 11) , but failed to teach the database includes popularity data and metadata describing content items.
Israel, in the same field of endeavor, shows that the database includes popularity data and metadata describing content items (0048-0049; Figure 7 user preference/usage data etc) is known.
It would have been obvious to person of having ordinary skilled in the art before the effective filling date of the invention to associate the popularity data and metadata describing content items of Israel in the intelligent video interaction method of Sekar in order to increase the user satisfaction on searching for most common or popular search string and yields a predictable result. 
.



Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sekar as applied to claims 1 and 9 above, and in view of Stoop et al. (US 20180084023 A1) hereafter referred to as “Stoop”.

Regarding Claims 7 and 15 (Original), Sekar teaches the method of claim 1, wherein the selection of the icon comprises a touchscreen interface (0048 and 0060; Figure 2 and 6), but failed to teach a swipe gesture on a touchscreen interface.
Stoop, in the same field of endeavor, shows that a swipe gesture on a touchscreen interface (0074 0083; Figure 6; “[0074] … the first user may be able to swipe left on a touch screen of the client system 130 to re-position the moveable scrubber element to the left of its current position. ”) is known.
It would have been obvious to person of having ordinary skilled in the art before the effective filling date of the invention to implement the swipe gesture on a touchscreen interface in the intelligent video interaction system of Sekar as shown by Stoop in order to increase the user satisfaction and provide enhanced user experience and yield a predictable result. 
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oztaskent, (US PG Pub. 2011/0289098) Oztaskent discusses, while listening to audio (e.g., [0029]) the user can provide an input command ([0046]) to generate search queries for content related to the audio ([0030]) which results in the search results being displayed to the user ([0031]); and generating related search strings ([0030]).
Mei et al. (US PG Pub. 2016/0267179) discuss a facility for using a mobile device to search video content takes advantage of computing capacity on the mobile device to capture input through a camera and/or a microphone, extract an audio-video signature of the input in real time, and to perform progressive search (abstract), using video signature as [the] video search query (e.g. [0027] and [0105]).
Zhang, (US PG Pub. 2014/0325354) discuss a stored timestamp for the action signature (e.g., [0027]).
Kim, (US PG Pub. 2017/0308289) discuss while picture or glyph based searching is known in the art in the sense that there are systems where users can pick a picture to generate search results based on that picture (see e.g., Abstract, Fig. 1D).
Thomson, (US PG Pub. 2016/0188658) discuss while picture or glyph based searching is known in the art in the sense that there are systems where users can pick a picture to generate search results based on that picture (see e.g., Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205.  The examiner can normally be reached on Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access 


/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482



/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482